Citation Nr: 1135858	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the pendency of this appeal, by way of a January 2011 decision by the Appeals Management Center (AMC), the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) was granted.  As this represents a complete grant of the benefit sought on appeal, this issue is no longer before the Board.


FINDING OF FACT

A right ankle disability is not attributable to military service.


CONCLUSION OF LAW

The Veteran does not have a right ankle disability that is the result of disease or injury incurred in or aggravated by active military service; nor may arthritis of the right ankle be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in September 2006, prior to the initial adjudication of the claim.  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was also apprised of the criteria for assigning disability ratings and for award of an effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, VA and private treatment records, and provided a medical opinion concerning the likelihood that the Veteran's right ankle disability was attributable to his military service.  A VA examination with respect to the issue on appeal was obtained in July 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the July 2010 nexus opinion adequate, as it was predicated on a review of the service treatment records (STRs) and medical records in the Veteran's claims file, and considered all of the pertinent evidence of record, including the Veteran's statement regarding in-service injuries to his right ankle.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no duty to assist was unmet.

II. Analysis

The Veteran contends that his current right ankle disability is related to multiple sprains that he sustained while on active duty.  He noted that he was racing someone in his company when he was nudged by the soldier he was running against, at which point he sprained his ankle.  The Veteran reported that he did not seek medical attention at the time, but instead wrapped his right ankle for about a week.  He stated that he sprained his ankle a couple more times while on active duty, and he noted that since his separation from military service he has experienced symptoms of soreness and weakness in his ankle, and has also broken his ankle.  In sum, the Veteran argues that his right ankle was weakened by the bad sprains he sustained while on active duty, thereby contributing to, or causing his current right ankle disability.

Initially, the Board notes that the Veteran's STRs are completely absent of any diagnosis or treatment related to the right ankle, and his November 1970 discharge examination showed a normal clinical evaluation for the Veteran's lower extremities.  Medical records reflect that the Veteran sustained a right ankle fracture in August 1972 while playing baseball, with resulting post-traumatic arthritis, which ultimately led to need for an ankle arthrodesis in 1984.  An x-ray dated in 1998, showed a solid arthrodesis of the ankle with a single postero-anterior screw parallel to the ground, and noted that the ankle was solidly fused in a good position.  A 1995 x-ray from Charlotte Orthopedic specialists revealed some mild degenerative changes in the right ankle, and reflected a diagnosis of possible subtalar arthritis.   See records from Charlotte Orthopedic specialists dated from May 1995 to June 1998; and records from Orthopedic Associates dated from March 1998 through February 2004.  Records from the Columbia VA medical center (VAMC) also documented an initial right ankle injury/fracture in 1972, and noted right ankle arthrodesis in 1984 after multiple surgeries to manage the pain and the injury.  In summary, records from the Columbia VAMC and private medical records indicate that the Veteran's initial right ankle injury occurred in 1972, and that he has experienced difficulties with his right ankle since the injury. 

The Veteran was afforded a VA examination in July 2010 to evaluate his disability and to obtain an opinion as to whether his currently diagnosed right ankle disability was attributable to his time spent on active duty.  At this examination, the Veteran reported that he sprained his right ankle in 1969, but was not seen on sick call for the injury.  He reported that he was cared for by the platoon sergeant and resumed duty.  The Veteran also noted that in 1972 he suffered a fracture of the right ankle, and was treated with a cast.  The VA examiner noted that the Veteran had been treated surgically on four different occasions, including in 1984 when a fusion of the joint was carried out.  The Veteran reported that he has been seen by doctors for the right ankle since that time.  The VA examiner diagnosed the Veteran with degenerative joint disease, and a prior surgical fusion of the right ankle.  The VA examiner opined that it was less likely than not that the Veteran's present disability was related to his military service.  The VA examiner explained that the Veteran experienced a minor and undocumented right ankle injury while on active duty.  He subsequently suffered a right ankle fracture after discharge, leading to his multiple surgical procedures and present disability.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis (degenerative joint disease), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

Here, the Veteran is currently diagnosed with degenerative joint disease of the right ankle and has undergone ankle arthrodesis (joint fusion).  As noted above, the Veteran reported that he suffered from sprains to his right ankle while on active duty and expressed his belief that these in-service sprains weakened his right ankle and led to his subsequent right ankle fracture and his currently diagnosed right ankle arthritis.  The Veteran acknowledges that he suffered a right ankle fracture in 1972 while playing baseball.  Medical records throughout the file document this right ankle fracture, and show that he has experienced continued problems with his right ankle since that time, culminating in ankle arthrodesis in 1984.  See records from Charlotte Orthopedic specialists dated from May 1995 to June 1998; records from Orthopedic Associates dated from March 1998 through February 2004, and records from the Columbia VA medical center (VAMC).  These medical records showing treatment for the Veteran's right ankle do not mention in-service right ankle sprains as the cause of the Veteran's right ankle problems.  Instead, all the records cite to the 1972 fracture as the start of the Veteran's chronic problems.  Further, the July 2010 VA examiner, after reviewing the record, including the Veteran's statement that he sustained a right ankle sprain while on active duty, opined that it was the Veteran's post-service ankle fracture that led to his multiple surgical procedures and his present disability (degenerative joint disease in the right ankle), not the in-service ankle sprains.  The VA examiner specifically noted that although the Veteran experienced a minor right ankle injury while on active duty, he subsequently suffered a right ankle fracture after discharge, which was identified as the cause of his current right ankle disability.  See July 2010 VA examination.  The 2010 VA examiner's opinion stands uncontradicted, and it specifically takes into account the Veteran's in-service injury.

In summary, despite suffering from an in-service right ankle sprain, the medical evidence reflects that the Veteran's currently diagnosed right ankle degenerative joint disease is attributable to a post-service (1972) right ankle fracture, and not to his in-service sprains.

Although the Veteran contends that his in-service right ankle sprain was the cause of his later diagnosed degenerative joint disease in his right ankle, in the absence of evidence indicating that the Veteran has the medical knowledge or training requisite for the rendering of clinical opinions, the Board must find that his contention with regard to the cause of right ankle arthritis to be incompetent and of no probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, degenerative arthritis of the right ankle was not manifested to a compensable degree within a year of the Veteran's separation from service, as the first documented post-service evidence of right ankle degenerative changes was not shown until many years after service.  Consequently, a presumption of service incurrence may not be made.  38 C.F.R. §§ 3.307, 3.309.

In deciding this issue, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this service connection claim.


ORDER

Service connection for a right ankle disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


